ORDER GRANTING DISMISSAL
This matter is before the court on the motion of Defendant (department) to dismiss the complaint of Plaintiff (taxpayer). Taxpayer responded to the motion in writing. Neither party requested oral argument on the motion. The court does not view oral argument as necessary.
Property interest in certain property was foreclosed in an action brought by Clackamas County under ORS chapter 312.1 Taxpayer has filed a complaint in this division requesting that "the foreclosure judgment be dismissed." (Ptf's Compl at 1.)
This court does not have jurisdiction in matters relating to the foreclosure of property tax liens under ORS chapter 312. ORS 305.410(n); Multnomah County v. Finance America Corp.,120 Or App 30, 852 P2d 262 (1993).2
Taxpayer's complaint is dismissed with prejudice. Now, therefore, *Page 2 
IT IS ORDERED that Defendant's Motion to Dismiss is granted.
Dated this ___ day of June, 2011.
THIS DOCUMENT WAS SIGNED BY JUDGE HENRY C. BREITHAUPTON JUNE 29, 2011, AND FILED THE SAME DAY. THIS IS A PUBLISHEDDOCUMENT.
1 All references to the Oregon Revised Statutes (ORS) are to 2009.
2 The court notes that the General Judgment in the foreclosure action was recorded on October 12, 2010. Plaintiff filed her complaint in the Magistrate Division of this court on November 22, 2010. *Page 1